DETAILED ACTION 

Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 10/8/21.  Applicant amended claims 21, 26, 33, 37, 38; canceled claims 1-20, 32, and added new claim 41. Therefore, claims 21-31, 33-41 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Greber (US 2014/0044603).
Regarding claim 33, Greber discloses a system for treating exhaust gas, the system comprising:


a substantially tubular chamber receiving a flow of exhaust gas to be treated; a mixing device (18) (Fig. 1) for mixing a spray from an injector (26) (Fig. 1) into a gas flowing through a substantially tubular chamber from an upstream side to a downstream side, the mixing device including a partially open wall (28) on a side upstream of said spray and a closed wall (30) on a side downstream of said spray (see Figs. 3, 4) , the partially open wall and the closed wall being two separately formed pieces, distinct from any wall of the substantially tubular chamber and joined together so as to form a surface closed onto itself to define a mixing cavity (see Fig. 8), the mixing cavity including a spray inlet opening for receiving a conical spray from said injector (436) (Fig. 11) and an outlet opening (472) in a plane intersecting an axis of said injector (436) (Fig. 11); and an injector mounting location aligned with the spray inlet opening (see Fig. 11).


    PNG
    media_image1.png
    476
    435
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    298
    250
    media_image2.png
    Greyscale


           

However, Greber fails to disclose the outlet opening intersecting an axis of said injector.
	Since Greber discloses the outlet opening in a plane intersecting an axis of said injector (436) (Fig. 11), it is the examiner's position that the outlet opening intersecting an axis of said injector would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as available space/location, as well as the size of  the emission control system and the engine operating conditions. Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing from a finite number of predictable solutions, is not of innovation but of ordinary skill and common sense (See KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (April 30, 2007)).

Regarding claim 34, the modified Greber discloses the system according to claim 33, Greber further discloses wherein an axis of the injector mounting location does not intersect with a longitudinal axis of the substantially tubular chamber (see Figs. 3, 11).

Regarding claim 35, the modified Greber discloses the system according to claim 33, Greber further discloses wherein the mixing device is arranged so as to substantially block any flows of gas from the upstream side to the downstream side other than flows entering said mixing device through the partially open wall and leaving the mixing device through the outlet opening (see Fig. 3, 8).

Claims 36, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Greber (US 2014/ 0044603) as applied to claim 33 above, in view of Ferront et al. (US 2015/0110681).

Ferront teaches a swirl baffle (19) (Fig. 3) downstream of a mixing device, wherein a part of said closed wall that is further removed from a longitudinal axis of said substantially tubular chamber is at a greater distance from the swirl baffle than a part of the closed wall that is closer to the longitudinal axis of the substantially tubular chamber (see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Greber by using a swirl baffle downstream of a mixing device as taught by Ferront for increasing the mixing efficiency between the reducing agent and the exhaust gas.

Regarding claim 37, the modified Greber discloses the system according to claim 33; however, Greber fails to disclose a swirl plate downstream of the mixing device, the swirl plate having an annular inlet zone.
Ferront teaches a swirl plate (19) downstream of a mixing device (see Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Greber by using a substantially planar swirl plate downstream of the mixing device as taught by Ferront for increasing the mixing efficiency between the reducing agent and the exhaust gas.
With regard to the shape of the substantially planar swirl plate, it would have been an obvious matter of design choice to have the substantially planar swirl plate of Ferront having an annular inlet zone, since it has been held that a change in the shape of the element involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Greber (US 2014/ 0044603) in view of Ferront et al. (US 2015/0110681) and Levin et al. (US 2014/0345257).
Regarding claim 39, Greber discloses an aftertreatment device comprising: 
a conduit defining a main body having a longitudinal axis and a transverse cross- sectional area (see Figs. 3, 4); a mixing device (18) disposed within the main body upstream of the swirl baffle, the mixing device extending across the transverse cross-sectional area of the main body, the mixing device including an at least partially open wall (28) (Fig. 4) and a closed wall (30) (Fig. 4) downstream of the at least partially open wall, the closed wall and the at least partially open wall together defining a mixing cavity leading from a first region upstream of the mixing device to a second region that is downstream of the mixing device (see Fig. 8), the mixing cavity extending at an angle relative to the longitudinal axis of the main body (see Fig. 11). 

    PNG
    media_image3.png
    620
    567
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    471
    395
    media_image4.png
    Greyscale



Ferront teaches a swirl baffle (19) disposed within the main body downstream of a mixing device (see Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Greber by using a swirl baffle disposed within the main body downstream of the mixing device as taught by Ferront for increasing the mixing efficiency between the reducing agent and the exhaust gas.
The modified Greber fails to disclose the mixing device being shaped so that a peripheral zone of the second region is broader than a central zone of the second region.
Levin teaches a mixing device being shaped so that a peripheral zone of the second region is broader than a central zone of the second region (see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Greber by using a mixing device being shaped so that a peripheral zone of the second region being broader than a central zone of the second region as taught by Levin for promoting mixing of the reductant spray in the exhaust stream so as to improve operation of a downstream catalyst (see Levin, par. [0006)).

Regarding claim 40, the modified Greber discloses the aftertreatment device of claim 39, Greber further discloses an injector mounting location configured to orient an injector mounted thereat to spray into the mixing cavity (see Figs 3, 11).

Allowable Subject Matter
Claims 21-31, 41 are allowed.
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/8/21 have been fully considered and they are moot in view of a new ground of rejection as set forth above. 

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272- 1000. 

/D. T./ 
Examiner, AU 3747

/PHUTTHIWAT WONGWIAN/            Supervisory Patent Examiner, Art Unit 3747